Citation Nr: 1104997	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  04-24 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to a compensable disability rating for hypoglycemia, 
to include diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran's active military service extended from April 1970 to 
April 1974, June 1974 to June 1980, and from May 1981 to July 
1991.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision by the Department 
of Veteran Affairs (VA) Regional Office (RO) in Anchorage, 
Alaska, which in part, denied an increased (compensable) 
disability rating for hypoglycemia.  

The case was previously before the Board in October 2007 and 
January 2010, when it was remanded for examination of the 
veteran.  

Service connection was established for hypoglycemia in an April 
1992 RO rating decision based upon service treatment records 
which showed that the Veteran was diagnosed with reactive 
hypoglycemia in 1979.  Subsequent to this, the medical evidence 
fails to show current symptoms of hypoglycemia.  Rather, the 
medical evidence dating from 2004 to the present contains 
diagnoses of pre-diabetes, and diabetes mellitus.  The most 
recent VA examination indicates a diagnosis of diabetes mellitus 
is warranted.  There is no Diagnostic Code for hypoglycemia, this 
disability was being rated by analogy under Diagnostic Code 7913, 
which is used to rate diabetes mellitus  See 38 C.F.R. §§ 4.20, 
4.119, Diagnostic Code 7913.  The evidence of record establishes 
that the Veteran served in Vietnam during the appropriate period 
of time to warrant service connection for type 2 diabetes 
mellitus pursuant to 38 C.F.R. § 3.309(e).  Hypoglycemia and 
diabetes mellitus are disorders in which a patient's blood 
glucose (sugar) levels are either abnormally low or high 
respectively.  Accordingly, the Board has recharacterized the 
issue on appeal to more accurately reflect the Veteran's 
disability as reflected by the current medical evidence.  


FINDING OF FACT

1.  The Veteran's hypoglycemia / diabetes mellitus is manageable 
by restricted diet alone and is not manifested by a need for 
daily insulin or oral hypoglycemic agent, the need for regulation 
of activities, episodes of ketoacidosis or hypoglycemic reactions 
requiring hospitalizations, or twice a month visits to a diabetic 
care provider.
CONCLUSION OF LAW

The criteria for a rating of 10 percent, but no greater, for 
hypoglycemia, to include diabetes mellitus has been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.119, 
Diagnostic Code 7913 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide. 38 U.S.C.A. § 
5103(a).

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by letter 
dated in August 2002.  The notification substantially complied 
with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to obtain 
evidence.

A November 2007 letter provided the Veteran with notification of 
the laws regarding degrees of disability and effective dates.  
The issue on appeal was subsequently readjudicated in the May 
2009 and July 2010 Supplemental Statements of the Case.  

VA has obtained service treatment records, VA treatment records, 
private medical records, assisted the Veteran in obtaining 
evidence, afforded the Veteran physical examinations, and 
afforded the Veteran the opportunity to present statements and 
evidence.  All known and available records relevant to the issues 
on appeal have been obtained and associated with the Veteran's 
claims file; and the Veteran has not contended otherwise.

In any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the notice.  
See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.) See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision at 
this time.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment of 
earning capacity resulting from a disability. Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.

When there is a question as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" ratings.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

Service connection was established for hypoglycemia in an April 
1992 RO rating decision based upon service treatment records 
which showed that the Veteran was diagnosed with reactive 
hypoglycemia in 1979.  He was assigned a noncompensable (0%) 
disability rating.  In July 2002, he filed a claim for an 
increased disability rating.  

In September 2002 a VA Compensation and Pension examination of 
the Veteran was conducted.  He reported a history of low blood 
sugar levels and also reported  being seen to "rule out" 
diabetes mellitus.  Laboratory testing revealed normal blood 
sugar levels and the diagnosis was "no clinical evidence of 
diabetes mellitus / hypoglycemia."  

An April 2003 private medical treatment record indicated that the 
Veteran had "elevated two-hour post load glucose" test results.  
The physician indicated "insulin resistance syndrome, 
prediabetes."  Appropriate diet was discussed and he was started 
on Metformin, an oral hypoglycemic agent, daily.  This is the 
only medical evidence of record showing that the Veteran was 
prescribed any medication to treat abnormal blood sugar levels.  
All subsequent medical records show that the Veteran's 
hypoglycemia / diabetes mellitus is being treated with a 
restricted diet alone.  

Private medical records dated in February 2004 indicate 
assessments of "prediabetes" with a restricted diet being 
prescribed.  A history of prediabetes is also noted in a March 
2004 VA treatment record.  

Private emergency room records dated November 2004 and January 
2005 reveal that the Veteran was seen for symptoms of neck pain.  
These records merely indicate "diabetic," in the noted medical 
history.  

In September 2008, a VA Compensation and Pension examination of 
the Veteran was conducted.  He reported being employed as a 
municipal equipment operator.  He reported being treated by a 
private physician for "borderline diabetes."  He reported using 
a meter to monitor his blood sugar levels, but that he had never 
been prescribed any medication to treat diabetes, nor had he 
experienced a hypoglycemic or ketoacidosis episode.  Current 
blood glucose test results were not available, as the Veteran 
failed to submit to the testing.  However, review of the results 
of record reveals normal findings for blood sugar and urinalysis 
tests.  The diagnosis was "remote history dating back to early 
1980 and 1981 of reactive hypoglycemia.  This has not been 
evident in the years since 2002."  

In March 2010, the most recent VA Compensation and Pension 
examination of the Veteran was conducted.  The examiner reviewed 
the Veteran's medical records.  Ultimately the diagnosis was 
diabetes of an indeterminate type which was stable and controlled 
by diet alone.  The examiner specifically noted that the Veteran 
was not prescribed medication to treat his diabetes mellitus, nor 
were there episodes of hypoglycemic reaction or ketoacidosis.  
The Veteran was noted to be fully employed and no complications 
of diabetes mellitus were indicated.  

When a disability is encountered that is not listed in the rating 
schedule it is permissible to rate under a closely related 
disease or injury in which the functions affected, the anatomical 
location and the symptomatology are closely analogous to the 
condition actually suffered from.  38 C.F.R. § 4.20.

There is no Diagnostic Code for hypoglycemia.  It is rated by 
analogy as diabetes mellitus under Diagnostic Code 7913.  See 38 
C.F.R. § 4.119, Diagnostic Code 7913. A rating of 10 percent is 
assigned for diabetes mellitus that is managed by a restricted 
diet only.  A rating of 20 percent is assigned for diabetes 
mellitus requiring insulin and a restricted diet or an oral 
hypoglycemic agent and a restricted diet.  A rating of 40 percent 
is assigned for diabetes mellitus requiring insulin, a restricted 
diet, and regulation of activities.  A rating of 60 percent is 
assigned for diabetes mellitus requiring insulin, restricted 
diet, and regulation of activities and involving episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or visits to a diabetic care provider 
twice a month plus complications that would not be compensable if 
separately evaluated.  A rating of 100 percent is assigned for 
diabetes mellitus requiring more than one daily injection of 
insulin, a restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational activities) 
and involving episodes of ketoacidosis or hypoglycemic reactions 
requiring at least three hospitalizations per year or weekly 
visits to a diabetic care provider, plus either progressive loss 
of weight and strength or complications that would be compensable 
if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 
7913.

Diagnostic Code 7913 provides that complications of diabetes 
mellitus are to be evaluated separately unless they are part of 
the criteria used to support a 100 percent evaluation.  
Noncompensable complications are considered part of the diabetic 
process under Diagnostic Code 7913.  38 C.F.R. § 4.119, 
Diagnostic Code 7913, Note (1).  The medical evidence of record 
does not reveal the presence of any complications of the 
Veteran's hypoglycemia / diabetes mellitus.  

The medical evidence on file shows that Veteran's hypoglycemia / 
diabetes mellitus requires treatment with a restricted diet 
alone.  Accordingly the evidence supports the assignment of a 10 
percent disability rating.  8 C.F.R. § 4.119, Diagnostic Code 
7913.  

The evidence, however, does not show that the Veteran's service-
connected disability requires treatment with insulin or an oral 
hypoglycemic agent.  No regulation of activities related to the 
service-connected disability is noted.  Rather, he is shown to be 
fully employed.  Moreover, episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations per 
year or visits to a diabetic care provider twice a month have not 
been shown.  Accordingly, the preponderance of the evidence is 
against the assignment of a disability rating in excess of 10 
percent.  

Consideration has also been given regarding whether the schedular 
evaluation is inadequate, requiring that the RO refer a claim to 
the Chief Benefits Director or the Director, Compensation and 
Pension Service, for consideration of an extra-schedular 
evaluation where a service-connected disability presents an 
exceptional or unusual disability picture with marked 
interference with employment or frequent periods of 
hospitalization that render impractical the application of the 
regular schedular standards. 38 C.F.R. § 3.321(b)(1).  An 
exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate the 
severity and symptomatology of a veteran's service-connected 
disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If 
there is an exceptional or unusual disability picture, then the 
Board must consider whether the disability picture exhibits other 
factors such as marked interference with employment and frequent 
periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When 
those two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating, 
otherwise, the schedular evaluation is adequate, and referral is 
not required.  Thun, 22 Vet. App. at 116.

The schedular evaluation in this case is adequate.  A rating in 
excess of that assigned is provided for certain manifestations of 
the service-connected disorder but the medical evidence reflects 
that those manifestations are not present in this case.  
Additionally, the diagnostic criteria adequately describe the 
severity and symptomatology of the Veteran's disability.  The 
Veteran has not required hospitalization due to the service-
connected disability, and marked interference with employment has 
not been shown.  Therefore, the Veteran's disability picture is 
contemplated by the rating schedule and no extraschedular 
referral is required.

At no time during the pendency of this claim, has the Veteran's 
service-connected hypoglycemia, to include diabetes mellitus, 
been more or less disabling than as currently rated.  The 
preponderance of the evidence is against the assignment of a 
disability rating in excess of 10 percent; there is no doubt to 
be resolved; and an increased rating is not warranted.


ORDER

An increased rating of 10 percent is granted for for 
hypoglycemia, to include diabetes mellitus, subject to the law 
and regulations governing the payment of monetary awards.  




____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


